DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 18 reading “second sidewall” should read --second sidewall portion--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  Line 19 reading “and stopper” should read --and the stopper--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (USPGPub 2014/0188052).

Re Claim 1, Kawamura discloses a medical device (Kawamura Figs. 1-3) comprising: a syringe barrel (2) including a sidewall (21) having an interior surface defining a chamber for retaining a liquid, an open proximal end (25-2) (Kawamura Fig. 6 and Annotated Fig. 3) and a distal end (at Luer lock 27 - Kawamura Fig. 1) including a distal wall with a tip (22) extending distally therefrom having an open passageway in fluid communication with said chamber (Kawamura ¶ 0049), the sidewall (21) having a first sidewall portion (24) and a second sidewall portion (26) (Kawamura ¶ 0044-0046, Figs 1-3); a plunger rod (4) (Kawamura Fig. 5) comprising a proximal end, a distal end and a body extending from the proximal end to the distal end, the plunger rod (4) disposed within the chamber (Kawamura Figs. 7-1 and 7-2) and moveable in the proximal and distal direction within the chamber (Kawamura ¶ 0070); a stopper (3) disposed within the chamber and moveable in the proximal and distal direction within the chamber (Kawamura ¶ 0070-0071, Fig. 5), the stopper (3) having a distal face and a proximal end; 
	Kawamura further discloses the distal end of the barrel includes the first sidewall portion (24) having an inner diameter equal to or smaller than an outer diameter of the stopper (3) to form a releasable fluid-tight seal between the stopper (3) and the interior surface of the first sidewall portion (24) of the barrel (2) (Kawamura ¶ 0042, 0056), the open proximal end (25-2) of the barrel (2) includes the second sidewall portion (26) including a taper (25-1) having an inner diameter (25) larger than the outer diameter of the stopper (3) forming a gap between the interior surface of the sidewall and the stopper (3) (Kawamura ¶ 0045-0046, Annotated Fig. 3 below) to break a releasable seal between the stopper (3) and the sidewall (21) of the barrel (2) for permitting air to vent from the chamber and preventing liquid from exiting the chamber (Kawamura ¶ 0031-0091); wherein the taper (25-1) of the second sidewall portion (26) is 



    PNG
    media_image1.png
    533
    495
    media_image1.png
    Greyscale



Re Claims 3-5: As to Claim 3, Kawamura discloses wherein the stopper (3) forms a releasable fluid-tight seal with the first sidewall portion (24) of the barrel (2) when the distal end of the plunger rod (4) is disposed within the first sidewall portion (24) (Kawamura ¶ 0042, 0056). As to Claim 4, Kawamura discloses wherein stopper (3) breaks the releasable fluid-tight seal between the stopper (3) and the first sidewall portion (24) of the barrel (2) when the distal end of the plunger rod (4) is disposed within the second sidewall portion (26) (Kawamura Fig. 7- 1). As to Claim 5, Kawamura discloses wherein upon movement of the plunger rod (4) in a distal direction from the second sidewall portion (26) towards the first sidewall portion (24), the releasable fluid-tight seal is re-formed upon contact of the stopper (3) with the first sidewall portion (24) allowing the liquid within the chamber to be expelled through the open passageway of the tip (22) in fluid communication with said chamber (Kawamura Figs. 7-1, 7-2, and 7-3).

Re Claim 8, Kawamura discloses a method for filling a medical device with a liquid, comprising: providing the medical device of Claim 1; submerging the tip (22) of the syringe barrel in a liquid; drawing an air source and the liquid into the chamber prior to reaching the second sidewall portion of the barrel (2); evacuating the air source from the chamber by moving the plunger rod (4) in a proximal direction past the second sidewall portion (26) of the barrel (2) to allow the stopper (3) to break the releasable fluid-tight seal between the stopper (3) and the interior surface of the sidewall (21) of the barrel (2) when the stopper (3) reaches the gap (Kawamura ¶ 0045-0046, Fig. 3) formed by the second sidewall portion (26) for . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (USPGPub 2014/0188052) in view of Takeuchi et al. (USPGPub 2019/0054240).

Re Claims 6 and 7, Kawamura discloses all of the limitations of Claim 1. However, Kawamura does not disclose a barrel graduation line; and wherein the second sidewall portion is proximal to the barrel graduation line. Takeuchi discloses a medical device (Takeuchi Fig. 8) comprising: a syringe barrel (12) with a first sidewall portion (56), a second sidewall portion (54), and a barrel graduation line (38), wherein the second sidewall portion (54) is proximal to the barrel graduation line (38) (Takeuchi ¶ 0053), the graduation line (38) used as a mark at the time of aligning a stopper (16) so as to adjust the amount of the drug solution M in the barrel (12) to a desired dose for a patient by advancing the stopper (16) (Takeuchi Fig. 1). Therefore, it .

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. Applicant has amended Claim 1 to include the limitation “wherein the taper of the second sidewall is located at the open proximal end of the barrel defining an air purge zone such that the gap exists between the barrel and stopper when the stopper is pulled into the taper of the air purge zone, and wherein the inner diameter of the second sidewall portion increases gradually in a proximal direction.” Applicant’s Fig. 1 provides support for this limitation. In the second full paragraph of Page 8, applicant refers to his taper as abutting the open proximal end. It should be noted that “abuts the open proximal end” is not recited in Claim 1. 
	On Page 9 of the response, applicant argues that Kawamura fails to teach “the open proximal end of the barrel includes the second sidewall portion including a taper having an inner diameter larger than the outer diameter of the stopper.” However, this limitation is clearly disclosed in Kawamura Annotated Fig. 3 above wherein the taper is labeled 25-1. The 
	At the top of Page 10, applicant argues Kawamura fails to disclose “wherein the taper of the second sidewall is located at the open proximal end of the barrel defining an air purge zone such that the gap exists between the barrel and stopper when the stopper is pulled into the taper of the air purge zone, and wherein the inner diameter of the second sidewall portion increases gradually in a proximal direction.” To support this argument, applicant states “the alleged taper (of the ribs of Kawamura) occurs a distance from the open proximal end. However, as can be seen in Kawamura Fig. 1, the taper occurs much closer to the proximal end than it does to the distal end. Examiner must interpret the claims reasonably broad. Furthermore, one of ordinary skill would recognize the taper occurring near the proximal end of the Kawamura device. 
	The bottom of Page 10 is directed to modification of Kawamura. On Page 11, applicant argues that flexible boards 55 prevent the plunger from moving in the extraction direction. Examiner agrees. However, the recessed groove is located at a distal end of the plunger rod, as seen in Kawamura Fig. 4-1. These recessed grooves prevent the plunger rod from being pulled out of the barrel, but not necessarily in a proximal direction. It should further be noted that “extraction direction” means extracting the plunger from the barrel. This should be obvious where Kawamura describes such usage in PGPub paragraph 0090. The remainder of applicant’s arguments have been covered by the above response. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783           
09/21/2021